Title: To Thomas Jefferson from Thomas Johnson, 11 April 1792
From: Johnson, Thomas
To: Jefferson, Thomas


          
            Sir
            George Town 11 April 1792.
          
          I have taken so much of my time since I have been here as the Weather and my Strength would well permit to examine the Ground in the Water level Line from the Canal at the Little Falls to George Town.—I have seen all that is said to be any way difficult in it and I think there are no fifty perches in it which may not certainly be effected for sixteen Dollars a perch in any one Place. In general it may be done for half the Money I think less the whole Distance to Geo. Town I am informed is not more than 800 ps. a great deal of it is as favorable as can be wished. It may be continued thro’ George Town unless the Line should interfere with Improvements or Ill-humors on very good Terms.
          There can be no Objection I conceive from a Supposition that the Filth of the City would be kept floating up and down. I don’t know how the Current may be in and so low down as the Eastern Branch, here although the Water swells I am told it never runs upwards. Of Course there being a strong Ebb every thing floated will be swept away. I have thought it a lucky Circumstance for the Cleanliness of the City nor can I think the procuring the same Body of Water or rather a less at the little Falls or below will make any Difference. It can only move to a level.—I am Sr. Your mo obedt. hble Servt.,
          
            Th. Johnson
          
        